UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1358


MISS CATHERINE RANDOLPH,

                Plaintiff - Appellant,

          v.

US ATTORNEY GENERAL DEPARTMENT OF JUSTICE,

                Defendant - Appellee.



                             No. 15-1411


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

LORETTA E. LYNCH, U.S. Attorney General, Dept. of Justice,

                Defendant - Appellee.




Appeals from the United States District Court for the District
of Maryland, at Baltimore. Ellen L. Hollander, District Judge.
(1:15-cv-00916-ELH; 1:15-cv-00982-ELH)


Submitted:   June 18, 2015                   Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In   these    consolidated     appeals,      Catherine   Denise    Randolph

appeals the district court’s orders dismissing her complaints

for failing to state a claim.           See 28 U.S.C. § 1915(e)(2)(B)(ii)

(2012).        We have reviewed the records and find no reversible

error.    Accordingly, we dismiss the appeals as frivolous for the

reasons   stated    by    the   district      court.   Randolph   v.    Attorney

Gen., No. 1:15-cv-00916-ELH (D. Md. Apr. 2, 2015); Randolph v.

Lynch, No. 1:15-cv-00982-ELH (D. Md. filed Apr. 9, 2015; entered

Apr. 10, 2015).          We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before    this   court   and    argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                         3